Bijur, J.
This action is brought by an employee against an employer to recover for negligence in an accident which occurred in Jersey City. The defense replied to set up the Workmen’s Compensation Act of New Jersey. In the reply plaintiff denied knowledge or information sufficient to form a belief as to the New Jersey statute.
The learned court below cites Olson v. Singer Mfg. Co., 143 App. Div. 142, as controlling authority. Counsel points out that, as appears from another opinion *127in that case, reported in 151 App. Div. 516, it is claimed that plaintiff was a resident of New Jersey; and seeks to distinguish the case from the one at bar because of that fact. Whether the distinction be good or not the la.w of another state must be proved like any other fact. Even though it should be regarded “as a matter of record ” and no regard be paid to,the fact that it is a matter of record in another state, it is the plain intimation of the Court of Appeals in its latest decision on this point (Kirschbaum v. Eschmann, 205 N. Y. 127, 132) that such matters may properly be put in issue by a denial of knowledge or information “ so as to put the plaintiffs to their proofs.”
Seabuby and Guy, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.